MEMORANDUM OPINION
                                         No. 04-10-00849-CV

                                   IN THE INTEREST OF A.N.F.

                     From the 131st Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2010-PA-00030
                    Honorable Charles E. Montemayor, Associate Judge, Presiding

Opinion by:       Steven C. Hilbig, Justice

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: May 18, 2011

MOTION TO WITHDRAW GRANTED; AFFIRMED

           V.G. appeals the judgment terminating her parent-child relationship with A.N.F. and the

court’s order finding her appellate points frivolous. See TEX. FAM. CODE ANN. § 263.405(d)(3)

(West 2008). Appellant’s court-appointed appellate attorney filed a motion to withdraw and a

brief containing a professional evaluation of the record demonstrating there are no arguable

grounds to be advanced and concluding the appeal is frivolous. The brief meets the requirements

of Anders v. California, 386 U.S. 738 (1967). See In re R.R., No. 04-03-00096-CV, 2003 WL
21157944, *4 (Tex. App.—San Antonio May 21, 2003, order) (applying Anders procedure to

appeals from orders terminating parental rights), disp. on merits, 2003 WL 22080522 (Tex.

App.—San Antonio Sept. 10, 2003, no pet.) (mem. op.). Appellant was provided a copy of the
                                                                                   04-10-00849-CV


brief and informed of her right to review the record and file her own brief. See Nichols v. State,

954 S.W.2d 83, 85-86 (Tex. App.—San Antonio, July 23, 1997, no pet.); In re R.R., 2003 WL
21157944, at *4. Appellant did not file a pro se brief.

       We have reviewed the record and the attorney’s brief, and we agree with counsel that the

appellate points do not present a substantial question for appellate review. See TEX. CIV. PRAC.

& REM. CODE ANN. § 13.003(b) (West 2002); TEX. FAM. CODE ANN. § 263.405(d)(3)

(incorporating section 13.003(b) by reference). Accordingly, we hold the trial court did not

abuse its discretion in finding the points of appeal to be frivolous. We grant the motion to

withdraw and affirm the trial court’s judgment.


                                                  Steven C. Hilbig, Justice




                                                -2-